Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



DETAILED ACTION
	Claims 1-13 are currently pending in this application.



Regarding Claim 13, BRANSMA teaches A transmission belt including a plurality of elements (32) and a ring (31) and wound around V-grooves of first and second pulleys (1)(2) of a continuously variable transmission, each of the plurality of elements (32) including a body portion having a saddle surface (42) and a pair of pillar portions extended from the body portion so as to be located on both sides in a lateral direction of the saddle surface (42), and the ring (31) being disposed between the pair of pillar portions of each of the plurality of elements (32),
BRANSMA does not teach wherein when one of the first and second pulleys (1)(2) has its minimum groove width, at least a part in a thickness direction of the ring (31) wound around the one of the first and second pulleys protrudes radially outward beyond an outermost circumference of a surface of the V-groove of the one of the first and second pulleys (1)(2).

It would have been obvious to one of ordinary skill in the art at the time the application was filed to change the transmission in BRANSMA such that it has the belt height in VAN DER LEEST so the transmission has a large drive ratio range but with a more compact transmission size.




Allowable Subject Matter
Claims 1-12 are allowed.
The prior art does not teach or suggest when one of the first and second pulleys has its minimum groove width, more than half of the ring in a thickness direction of the ring wound around the one of the first and second pulleys protrudes radially outward beyond an outermost circumference of a surface of the V-groove of the one of the first and second pulleys in Claim 1.
Claim 12 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

	

The prior art made of record in the attached form PTO-892 and not relied upon is considered pertinent to applicant's disclosure.


Response to Arguments
Applicant's arguments filed 12/16/2021 regarding Claim 13 have been fully considered but they are not persuasive.  
Applicant argues that amended Claim 13 distinguishes over BRANSMA and VAN DER LEEST (Remarks pg. 8, para. 2). Claim 13 has not been amended.



Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY Y LIU whose telephone number is (571)270-7018.  The examiner can normally be reached on 9-5:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL MANSEN can be reached on 5712726608.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 


HENRY Y. LIU
Examiner
Art Unit 3654



/HENRY Y LIU/           Primary Examiner, Art Unit 3654